Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 4, 2020

                                    No. 04-18-00771-CV

                                      Gail GILLETTE,
                                          Appellant

                                              v.

                                     Stephen GRAVES,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI03140
                         Honorable Richard Price, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       On January 6, 2020, appellee filed a motion for reconsideration en banc. Because the
panel has issued a different opinion, appellee’s motion for reconsideration en banc is DENIED
AS MOOT. See TEX. R. APP. P. 49.5.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.

                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court